UNIT PURCHASE AGREEMENT


This is a Unit Purchase Agreement (this “Agreement”), dated as of May __, 2010,
by and among Atwood Minerals & Mining Corp, a Nevada corporation (the
“Company”), and certain other persons (each such person, a “Purchaser” and
collectively, the “Purchasers”) listed on Exhibit A attached hereto, as Exhibit
A may be amended from time to time (as defined in Section 2 below).
 
Pursuant to this Agreement:
 
 
(i)
the Purchasers are purchasing up to 200 Units (as defined below) of the Company
in the aggregate amount of up to Five Million Four Hundred  Thousand Dollars
($5,400,000) (the “Purchase Price”) at the Closing (as defined in Section 2
below).

 
 
(ii)
the Purchasers are purchasing Units at a Purchase Price of $27,000 per Unit, and
each Unit shall consist of (a) one hundred eighty thousand (180,000) shares (the
“Shares”) of the Company’s common stock, par value $0.001 per share (“Common
Stock”); (b) a Series A Warrant  (the “Series A Warrants”) to purchase ninety
thousand (90,000) shares of Common Stock having the rights and in the form set
forth on Exhibit B hereto; and (c) a Series B Warrant (the “Series B Warrants”)
to purchase ninety thousand (90,000) shares of Common Stock having the rights
and in the form set forth on Exhibit C hereto. The Warrants (as defined below)
and the Shares collectively shall sometimes be referred to herein as the
“Units.”

 
 
(iii)
each Series A Warrant shall be exercisable for 90,000 shares of Common Stock,
and each Series B Warrant shall be exercisable for 90,000 shares of Common
Stock.  The shares of Common Stock issuable upon exercise of the Warrants shall
be collectively sometimes be referred to herein as the “Warrant Shares.”



Certain capitalized terms used herein are defined in Article 7.
The parties hereby agree as follows:
 
1.
Purchase and Sale of Units.

 
1.1           Authorization of Units. On or prior to the Closing, the Company
shall have authorized the sale and issuance to the Purchasers of the Shares, and
the issuance of the Warrants.
 
1.2           Sale and Purchase of Units.
 
Subject to the terms and conditions hereof, at the Closing, the Company hereby
agrees to issue and sell to each Purchaser, severally and not jointly, and each
Purchaser agrees to purchase from the Company, severally and not jointly, that
number of Units as set forth opposite such Purchaser's name on Exhibit A, as
Exhibit A may be amended from time to time, at a Purchase Price of $27,000 per
Unit.
 
1.3           Additional Offering.  The Purchasers agree that the Company shall
have the right to sell up to an additional principal amount of $540,000 of the
Units (the “Additional Units”) to other persons pursuant to agreements with
terms and conditions substantially similar to this Agreement; provided, however,
that all such Additional Units are sold on or before the Final Closing Date (as
defined below).

 
 

--------------------------------------------------------------------------------

 
 
2.
The Closing; Delivery.

 
2.1           The Closing. The purchase and sale of the Units, and the issuance
of the Shares and Warrants, shall be consummated in a closing (the “Closing”),
which is to take place at the offices of Indeglia & Carney, P.C., 1900 Main
Street, Suite 300, Irvine, CA 92614, upon the satisfaction of all conditions to
Closing set forth in this Agreement; provided, however, that the final closing
shall occur on or before May 31, 2010 (the “Final Closing Date”).  The “Closing
Date” shall be the date that subscriber funds representing the amount due the
Company from the Purchase Price is transmitted by wire transfer or otherwise to
or for the benefit of the Company.  Subject to the terms and conditions of this
Agreement, the Company and the Purchasers, as applicable, shall deliver the
documents described in Section 5.
 
2.2           Deliveries.  At each Closing,
 
2.2.1           The Purchaser shall deliver an executed completed Purchaser
Signature Page.
 
2.2.2           The Purchaser shall deliver payment in full in the amount of the
Purchase Price for each Unit purchased, which payment shall be in the form of a
check or wire transfer to the trust account of the Company’s counsel, exchange
of indebtedness or other securities or transfer of other consideration approved
by the Company or any combination of the foregoing.  Where the Purchase Price
identified on Exhibit A as a cancellation of indebtedness or exchange of other
securities, payment of the Purchase Price shall be made by (i) surrendering for
cancellation the original instrument evidencing such indebtedness or otherwise
being offered for exchange, or (b) delivering an affidavit of loss and indemnity
in a form reasonably prescribed by the Company.
 
2.2.3           The Company will cause to be issued to the Purchaser the (i)
certificates representing the Shares issued as part of the Units purchased by
the Purchaser Each such Share shall be in definitive form and registered in the
name of the Purchaser, as set forth on the Purchaser Signature Page, against
delivery to the Company by the Purchaser of the items set forth in paragraphs
2.2.1 and 2.2.2 above.
 
2.2.4           The Company will issue the Warrants issued as part of the Units
purchased by the Purchaser.  Each such Warrant shall be in definitive form and
registered in the name of the Purchaser, as set forth on the Purchaser Signature
Page, against delivery to the Company by the Purchaser of the items set forth in
paragraphs 2.2.1 and 2.2.2 above.
 
2.2.5           The Company shall deliver an executed completed Agreement.
 
2.3           Each Closing Identical.  Each Closing shall be upon substantially
identical terms and conditions to those contained herein.  Each Closing may be
effected on or before the Final Closing Date at the Company’s sole election
until all of the Units have been sold.
 
2.4           Use of Proceeds. The Company agrees that the proceeds from the
sale of the Units will be used for working capital and general corporate
purposes.
 
3.           Representations and Warranties of the Company. In order to induce
each Purchaser to enter into this Agreement and to purchase the Units, except as
set forth in the SEC Documents (as defined in Section 3.5) the Company hereby
makes such representations and warranties, as of the date of this Agreement and
of the Closing, to each Purchaser as set forth below, subject in each case to
such exceptions as are set forth in the attached Disclosure Schedule.
 
3.1           Incorporation. The Company and the Subsidiaries (as defined in
Section 3.15 below) is a corporation or other entity duly organized, validly
existing and in good standing under the laws of the State of Nevada (or such
other applicable jurisdiction of incorporation or formation as is indicated on
Schedule 3.1), and is in good standing as a foreign corporation or other entity
in each jurisdiction in which the nature of the business conducted or the
character of the property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not result in a Material Adverse Effect. Each of the Company and the
Subsidiaries has all requisite corporate power and authority to carry on its
business as now conducted and to carry out the transactions contemplated hereby.
Neither the Company nor any of the Subsidiaries is in violation of any of the
provisions of its Certificate of Incorporation (or other charter document) or
By-laws.

 
-2-

--------------------------------------------------------------------------------

 
 
3.2           Capitalization.
 
(a)          The Company is authorized to issue 525,000,000 shares of Common
Stock of which, as of, April 27, 2010, 53,306,204 shares were issued and
outstanding.  Except as disclosed in Section 3.2 of the Disclosure Schedule,
there are no outstanding options, warrants, scrips, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock or any
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of any of the Units.
 
(b)          The Company has reserved the purpose of issuance upon exercise of
the Warrants, a number of shares of Common Stock sufficient to cover the
exercise of the Warrants.
 
3.3           Registration Rights. Except as set forth on Section 3.3 to the
Disclosure Schedule, the Company has not granted or agreed to grant to any
Person any right (including “piggy-back” and demand registration rights) to have
any capital stock or other securities of the Company registered with the SEC or
any other government authority.
 
3.4           Authorization; Lawful Issuance. All corporate action on the part
of the Company, its officers and directors necessary for the authorization,
execution, delivery and performance of this Agreement and the Transaction
Documents and the consummation of the transactions contemplated herein and
therein has been taken. When executed and delivered by the Company, each of this
Agreement and the Transaction Documents shall constitute a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors' rights generally and by
general equitable principles. The Company has all requisite corporate power and
authority to enter into this Agreement and the Transaction Documents and to
carry out and perform its obligations under their respective terms. The
issuance, sale and delivery hereunder by the Company of the Shares, the issuance
of the Warrants, and the Warrant Shares, pursuant to the terms and subject to
the conditions of this Agreement, have been duly authorized by all requisite
corporate action of the Company. The Shares and Warrant Shares, when issued,
will be duly and validly issued and outstanding, fully paid and nonassessable,
and not subject to preemptive or any other similar rights of the stockholders of
the Company or others.
 
3.5           SEC Documents. The Company has furnished or has had access at the
EDGAR Website of the SEC to the Purchasers true and complete copies of the
following reports of the Company (collectively, the “SEC Documents”): (i) the
annual report on Form 10-K for the year ended November 30, 2009; (ii) quarterly
reports on Form 10-Q for the periods ended February 28, 2010 and (iii) the
Company’s Current Report on Form 8-K dated April 27, 2010 (the “Current
Report”). As of their respective filing dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act, and the rules and
regulations promulgated thereunder, and none of the SEC Documents contain any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto in effect at the time of filing.
 
 
-3-

--------------------------------------------------------------------------------

 

 
3.6           Consents. Except for (a) the filing and effectiveness of any
registration statement required to be filed by the Company under the Securities
Act and (b) any required state “blue sky” law filings in connection with the
transactions contemplated hereunder or under the Transaction Documents, all
consents, approvals, orders and authorizations required on the part of the
Company in connection with the execution or delivery of, or the performance of
the obligations under, this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated herein and therein, have been
obtained and will be effective as of the date hereof. The execution and delivery
by the Company of this Agreement and the Transaction Documents, the consummation
of the transactions contemplated herein and therein, and the issuance of the
Shares, the Warrants and the Warrant Shares, do not require the consent or
approval of the stockholders of, or any lender to, the Company.
 
 
3.7           No Conflict; Compliance With Laws.  Assuming the representations
and warranties of the Purchasers in Section 4 are true and correct:
 
 
(a)           The execution, delivery and performance by the Company of this
Agreement and the Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby, including the issuance of the
Shares, the Warrants and the Warrant Shares, do not and will not (i) conflict
with or violate any provision of the Certificate of Incorporation (or other
charter documents) or By-laws of the Company or any of the Subsidiaries, (ii)
breach, conflict with or result in any violation of or default (or an event that
with notice or lapse of time or both would become a default) under, or give rise
to a right of termination, amendment, acceleration or cancellation (with or
without notice or lapse of time, or both) of any obligation, contract,
commitment, lease, agreement, mortgage, note, bond, indenture or other
instrument or obligation to which the Company or any of the Subsidiaries is a
party or by which they or any of their properties or assets are bound, except in
each case to the extent such breach, conflict, violation, default, termination,
amendment, acceleration or cancellation does not, and could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
or (iii) result in a violation of any statute, law, rule, regulation, order,
ordinance or restriction applicable to the Company, the Subsidiaries or any of
their properties or assets, or any judgment, writ, injunction or decree of any
court, judicial or quasi-judicial tribunal applicable to the Company, the
Subsidiaries or any of their properties or assets.
 
(b)           Neither the Company nor any of the Subsidiaries (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any of the Subsidiaries), nor has the Company or any of the
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties or assets is bound (whether or not such default or violation has been
waived), (ii) is in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as does not, and could not, reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
 
-4-

--------------------------------------------------------------------------------

 
 
3.8           Brokers or Finders.
 
Except as set forth on Section 3.8 to the Disclosure Schedule, neither the
Company nor any of the Subsidiaries has dealt with any broker or finder in
connection with the transactions contemplated by this Agreement or the
Transaction Documents, and neither the Company nor any of the Subsidiaries has
incurred, or shall incur, directly or indirectly, any liability for any
brokerage or finders' fees or agents' commissions or any similar charges in
connection with this Agreement or the Transaction Documents, or any transaction
contemplated hereby or thereby.
 
3.9           OTCBB. The Company's Common Stock is currently traded, and quoted,
on the OTCBB.
 
3.10           Absence of Litigation. Except as set forth on Schedule 3.10 to
the Disclosure Schedule, there are no pending or, to the Company's knowledge,
threatened actions, suits, claims, proceedings or investigations against or
involving the Company or any of the Subsidiaries except to the extent described
in the SEC Documents.
 
3.11           No Undisclosed Liabilities; Indebtedness. Since the date of the
Current Report, except as set forth on Section 3.11 to the Disclosure Schedule,
the Company and the Subsidiaries have incurred no liabilities or obligations,
whether known or unknown, asserted or unasserted, fixed or contingent, accrued
or unaccrued, matured or unmatured, liquidated or unliquidated, or otherwise,
except for liabilities or obligations that, individually or in the aggregate, do
not or would not have a Material Adverse Effect and other than liabilities and
obligations arising in the ordinary course of business. Except for indebtedness
reflected in the SEC Reports, the Company has no indebtedness outstanding as of
the date hereof. The Company is not in default with respect to any outstanding
indebtedness or any instrument relating thereto.
 
3.12           Title to Assets. Each of the Company and the Subsidiaries has
good and marketable title to all real and personal property owned by it that is
material to the business of the Company or such Subsidiaries, in each case free
and clear of all liens and encumbrances, except those, if any, reflected in the
SEC Reports or Section 3.12 of the Disclosure Schedule or incurred in the
ordinary course of business consistent with past practice. Any real property and
facilities held under lease by the Company or the Subsidiaries are held by it or
them under valid, subsisting and enforceable leases (subject to laws of general
application relating to bankruptcy, insolvency, reorganization, or other similar
laws affecting creditors' rights generally and other equitable remedies) with
which the Company and the Subsidiaries are in compliance in all material
respects.
 
3.13           Labor Relations. No labor or employment dispute exists or, to the
knowledge of the Company, is imminent or threatened, with respect to any of the
employees or consultants of the Company that has, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
3.14           Intellectual Property. The Company is the sole and exclusive
owner of, or has the exclusive right to use, all right, title and interest in
and to all material foreign and domestic patents, patent rights, trademarks,
service marks, trade names, brands, copyrights (whether or not registered and,
if applicable, including pending applications for registration) and other
proprietary rights or information, owned or used by the Company (collectively,
the “Rights”), and in and to each material invention, software, trade secret,
and technology used by the Company or any of the Subsidiaries (the Rights and
such other items, the “Intellectual Property”), and, to the Company's knowledge,
the Company owns and has the right to use the same, free and clear of any claim
or conflict with the rights of others (subject to the provisions of any
applicable license agreement). Except as set forth on Schedule 3.14 to the
Disclosure Schedule, there have been no written claims made against the Company
or any of the Subsidiaries asserting the invalidity, abuse, misuse, or
unenforceability of any of the Intellectual Property, and, to the Company's
knowledge, there are no reasonable grounds for any such claims.
 
 
-5-

--------------------------------------------------------------------------------

 
 
3.15           Subsidiaries; Joint Ventures. Except for the subsidiaries listed
on Schedule 3.15 to the Disclosure Schedule (the “Subsidiaries”), the Company
has no subsidiaries and (i) does not otherwise own or control, directly or
indirectly, any other Person and (ii) does not hold equity interests, directly
or indirectly, in any other Person. Except as described in the SEC Documents,
the Company is not a participant in any joint venture, partnership, or similar
arrangement material to its business.
 
3.16           Private Placement; Communications with Purchasers.  Neither the
Company nor any person acting on the Company's behalf has sold or offered to
sell or solicited any offer to buy the Shares, the Warrants or the Warrant
Shares by means of any form of general solicitation or advertising. Neither the
Company nor any of its Affiliates nor any person acting on the Company's behalf
has, directly or indirectly, at any time within the past six (6) months, made
any offer or sale of any security or solicitation of any offer to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the sale or issuance of the Shares, the Warrants or the Warrant
Shares as contemplated hereby or (ii) cause the offering or issuance of the
Shares, the Warrants or the Warrant Shares pursuant to this Agreement or any of
the Transaction Documents to be integrated with prior offerings by the Company
for purposes of any applicable law, regulation or stockholder approval
provisions. None of the Company or any of the Subsidiaries is, or is an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. None of the Company or any of the Subsidiaries
is a United States real property holding corporation within the meaning of the
Foreign Investment in Real Property Tax Act of 1980. No consent, license,
permit, waiver, approval or authorization of, or designation, declaration,
registration or filing with, the SEC or any state securities regulatory
authority is required in connection with the offer, sale, issuance or delivery
of the Shares, the Warrants or the Warrant Shares other than the possible filing
of Form D with the SEC. The Company does not have any agreement or understanding
with any Purchaser with respect to the transactions contemplated by this
Agreement or the registration rights agreement (if applicable), other than as
specified in this Agreement or the registration rights agreement (if
applicable).
 
3.17           Transactions with Affiliates and Employees. Except as set forth
in the SEC Documents, none of the officers or directors of the Company and, to
the knowledge of the Company, none of the employees of the Company, is presently
a party to any transaction or agreement with the Company (other than for
services as employees, officers and directors) exceeding $60,000, including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.
 
3.18           Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary for the business in which the
Company and the Subsidiaries are engaged. The Company has no reason to believe
that it will not be able to renew existing insurance coverage for itself and the
Subsidiaries as and when such coverage expires or to obtain similar coverage
from similar insurers as may be necessary or appropriate to continue business.
 
3.19           Internal Accounting Controls. Except as disclosed in the SEC
Documents, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with United States generally accepted accounting
principles and to maintain asset accountability, (iii) access to assets is
permitted only in accordance with management's general or specific
authorizations, (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences, and (v) the Company is otherwise in compliance with
the Securities Act, the Exchange Act and all other rules and regulations
promulgated by the SEC and applicable to the Company, including such rules and
regulations to implement the Sarbanes-Oxley Act of 2002, as amended.

 
-6-

--------------------------------------------------------------------------------

 
 
3.20           Disclosure. Neither the Company nor, to the Company's knowledge,
any other Person acting on its behalf and at the direction of the Company, has
provided to any Purchaser or its agents or counsel any information that in the
Company's reasonable judgment, at the time such information was furnished,
constitutes material, non-public information, except such information as may
have been disclosed to certain Board members, who are affiliated with certain
Purchasers, in their capacity as directors of the Company. The Company
understands and confirms that each Purchaser will rely on the representations
and covenants contained herein in effecting the transactions contemplated by
this Agreement and the Transaction Documents, and in the securities of the
Company after the Closing. All disclosure provided to the Purchasers regarding
the Company, its business and the transactions contemplated hereby, including
the Schedules to this Agreement furnished by or on behalf of the Company, taken
as a whole is true and correct and does not contain any untrue statement of
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or the Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4.
 
4.           Representations and Warranties of the Purchasers. Each Purchaser
hereby severally and not jointly, represents and warrants to the Company, as to
itself only, as follows:
 
4.1           Accreditation and Sophistication. The Purchaser is an “accredited
investor” as defined in Rule 50 1(a) promulgated under the Securities Act and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the transactions contemplated
under this Agreement and the Transaction Documents. The representations made by
the Purchaser on the Purchaser Signature Page are true and correct.
 
4.2           Foreign Investors. If the Purchaser is not a United States Person
(as defined by Section 770 1(a)(30) of the Code), such Purchaser hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Units or
any use of this Agreement or the Transaction Documents, including (i) the legal
requirements within its jurisdiction for the purchase of the Securities, (ii)
any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Securities. Such Purchaser’s
subscription and payment for and continued beneficial ownership of the
Securities will not violate any applicable securities or other laws of the
Investor’s jurisdiction.

 
-7-

--------------------------------------------------------------------------------

 
 
4.3           Organization, Good Standing and Power. The Purchaser, if not an
individual, is validly existing and in good standing under the laws of the State
in which it is organized or formed and it has the requisite power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted. The Purchaser has the requisite power and authority to enter
into and perform this Agreement and the Transaction Documents and to purchase
the Units in accordance with the terms thereof. The execution, delivery and
performance of this Agreement and the Transaction Documents by the Purchaser and
the consummation by it of the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary action, and no further consent
or authorization of the Purchaser is required. This Agreement has been duly
executed and delivered by the Purchaser and constitutes, or shall constitute
when duly executed and delivered by all parties thereto, a legal, valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application. The Purchaser represents that it
has not been organized, reorganized or otherwise formed for the purpose of
investing in the Company.
 
4.4           Ability to Bear Risk. The Purchaser’s financial condition is such
that it is able to bear all economic risks of investment in the Securities,
including a complete loss of its investment therein. The Purchaser has
sufficient knowledge and experience in finance and business that he, she or it
is capable of evaluating the risks and merits of his, her or its investment in
the Company.
 
4.5           Investment Intent. This Agreement is made with such Purchasers in
reliance upon such Purchaser’s representation to the Company, which by such
Purchaser’s execution to this Agreement, such Purchaser hereby confirms that it
is acquiring the Shares, and the Warrant and the Warrant Shares into which such
Warrant may be exercised (collectively, the “Securities”), solely for its own
account and not as a nominee or agent, for investment purposes, with no present
intention of, and not for the purpose of, distributing or reselling any of the
Securities, or any interest therein in violation of applicable securities laws.
 
4.6           Disclosure of Company Information. The Purchaser has received and
read all information it has deemed necessary or appropriate for purposes of
considering its investment hereunder including without limitation the SEC
Documents, and has had the opportunity to discuss the Company’s business with
the directors, officers and management of the Company. The Purchaser has also
had the opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of this investment. The Purchaser represents
that its decision to purchase the Units hereunder is in reliance solely upon its
own judgment together with the advice of those advisors retained by such
Purchaser, if any, and has been made without any reliance on any recommendation
or endorsement of the Company or any third party with respect thereto.
 
4.7           Restricted Securities.
 
4.7.1           The Purchaser has been advised that neither the Units, the
Shares, the Warrants, nor the Warrant Shares (collectively, the “Securities”)
have been registered under the Securities Act or any other applicable securities
laws and that Securities are being offered and sold pursuant to Section 4(2) of
the Securities Act and Rule 506 of Regulation D thereunder, and that the
Company’s reliance upon Section 4(2) and Rule 506 of Regulation D is predicated
in part on the Purchaser representations as contained herein.  The Purchaser
acknowledges that the Securities will be issued as “restricted securities” as
defined by Rule 144 promulgated pursuant to the Securities Act.  None of the
Securities may be resold in the absence of an effective registration thereof
under the Securities Act and applicable state securities laws unless, in the
opinion of the Company’s counsel, an applicable exemption from registration is
available.
 
 
-8-

--------------------------------------------------------------------------------

 
 
4.7.2           The Purchaser represents that the Purchaser is acquiring the
Securities for the Purchaser’s own account, and not as nominee or agent, for
investment purposes only and not with a view to, or for sale in connection with,
a distribution, as that term is used in Section 2(11) of the Securities Act, in
a manner which would require registration under the Securities Act or any state
securities laws.
 
 
4.7.3           The Purchaser understands and acknowledges that the Securities,
when issued, will bear the following legend:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.


4.7.4           The Purchaser acknowledges that an investment in the Securities
is not liquid and is transferable only under limited conditions.  The Purchaser
acknowledges that such securities must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  The Purchaser is aware of the provisions of Rule 144
promulgated under the Securities Act, which permits limited resale of restricted
securities subject to the satisfaction of certain conditions and that such Rule
is not now available and, in the future, may not become available for resale of
any of the Securities.
 
4.8           No General Solicitation. Neither such Purchaser, nor any of its
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including through a broker or finder (a) engaged in any
general solicitation, or (b) published any advertisement in connection with the
offer and sale of the Securities.
 
 
4.9           Exculpation Among Purchasers. Such Purchaser acknowledges that it
is not relying upon any Person, firm or corporation, other than the Company and
its officers and directors, in making its investment or decision to invest in
the Company. Such Purchaser agrees that no Purchaser nor the respective
controlling Persons, officers, directors, partners, agents, or employees of any
Purchaser shall be liable to any other Purchaser for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Units.
 
 
4.10           Residence. If such Purchaser is an individual, then such
Purchaser resides in the state or province identified in the address such
Purchaser set forth on the Purchaser Signature Page; if such Purchaser is a
partnership, corporation, limited liability company or other entity, then the
office or offices of such Purchaser in which its principal place of business is
located at the address or addresses of the Purchaser set forth on the Purchaser
Signature Page.
 
 
4.11           Pre-existing Relationship.  The Purchaser has a preexisting
personal or business relationship with the Company, one or more of its officers,
directors or controlling persons, or one of the selling agents of the Company,
if any.
 
 
-9-

--------------------------------------------------------------------------------

 
 
4.12           Purchases by Group.  Each Purchaser represents, warrants and
covenants that it is not acquiring the Units as part of a group within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.
 
4.13           No Governmental Review.  Each Purchaser understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.
 
4.14           Correctness of Representations.  Each Purchaser represents as to
such Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless a Purchaser otherwise notifies the
Company prior to each Closing Date, shall be true and correct as of each Closing
Date.
 
4.15           Survival.  The foregoing representations and warranties shall
survive the Closing Date until two years after the Closing Date.
 
5.
Conditions to Closing.

 
5.1           Conditions Precedent to the Closing. The obligations of the
Purchasers to the Company under this Agreement are subject to the fulfillment,
on or before the Closing, of each of the following conditions, unless otherwise
waived:
 
(a)           The representations and warranties of the Company, as contained in
Section 3 hereof, shall be true and correct in all material respects on and as
of the Closing.
 
(b)           The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it, on or before the Closing, and shall have
obtained all approvals, consents and qualifications necessary to complete the
purchase and sale described herein. All actions necessary for the purpose of
authorizing the Company to consummate all of the transactions contemplated
hereby, as applicable to the Company, shall have been taken, including, without
limitation, the issuance of the Units, the issuance of the Shares and issuance
of the Warrant Shares upon exercise of the Warrants.
 
(c)           All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Units
pursuant to this Agreement shall be obtained and effective as of the Closing.
 
(d)           All corporate and other proceedings in connection with the
transactions contemplated at the Closing and all documents incident thereto
shall be reasonably satisfactory in form and substance to the Purchasers, and
the Purchasers (or their counsel) shall have received all such counterpart
original and certified or other copies of such documents as reasonably
requested. Such documents may include good standing certificates.
 
5.2           Conditions of the Company’s Obligations at the Closing. The
obligations of the Company to each Purchaser under this Agreement are subject to
the fulfillment, on or before the Closing in which such Purchaser is
participating, of each of the following conditions, unless otherwise waived:
 
(a)           The representations and warranties of each Purchaser contained in
Section 4 shall be true and correct in all material respects on and as of the
Closing.

 
-10-

--------------------------------------------------------------------------------

 
 
(b)           All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to the Closing,
including payment of the Purchase Price, shall have been performed or complied
with in all material respects.
 
(c)           All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
6.
Certain Covenants and Agreements.

 
6.1           Transfer of Securities. Each Purchaser agrees severally (as to
itself only) and not jointly that it shall not sell, assign, pledge, transfer or
otherwise dispose of or encumber any of the Shares, the Warrants or the Warrant
Shares, except (i) pursuant to an effective registration statement under the
Securities Act, or (ii) pursuant to an available exemption from registration
under the Securities Act (including sales permitted pursuant to Rule 144) and
applicable state securities laws and, if requested by the Company, upon delivery
by such Purchaser of either an opinion of counsel of such Purchaser reasonably
satisfactory to the Company to the effect that the proposed transfer is exempt
from or does not require registration under the Securities Act and applicable
state securities laws or a representation letter of such Purchaser reasonably
satisfactory to the Company setting forth a factual basis for concluding that
such proposed transfer is exempt from or does not require registration under the
Securities Act and applicable state securities laws. Any transfer or purported
transfer of the shares of Common Stock in violation of this Section 6.1 shall be
void. The Company shall not register any transfer of the shares of Common Stock
in violation of this Section 6.1. The Company may, and may instruct any transfer
agent for the Company, to place such stop transfer orders as may be required on
the transfer books of the Company in order to ensure compliance with the
provisions of this Section 6.1.
 
6.2           Right of First
Refusal.                                                       The Company
hereby agrees that during the period commencing on the date hereof and ending 6
months after the Final Closing Date, the Purchasers shall have a right of first
refusal in any financing undertaken by the Company during such period (a
“Subsequent Financing”). The Company shall provide to the Purchasers a written
summary of each Subsequent Financing at least 10 days in advance (“Financing
Notice”) of the proposed closing date of the Subsequent Financing, including the
proposed terms of the securities to be issued and purchase price, the
anticipated capitalization of the Company following the Subsequent Financing and
the proposed closing of such Subsequent Financing. The Purchasers shall have 10
days from the date of mailing by the Company (by first class mail) of the
Financing Notice to advise the Company in writing to accept or reject all or a
portion of the Subsequent Financing.  Notwithstanding the foregoing, it is
understood and agreed that a Subsequent Financing shall not be deemed to
include: (i) Common Stock issuable or issued to employees, consultants or
directors of the Company directly or pursuant to a stock plan or other
compensation arrangement (including upon exercise of options or warrants)
approved by the Board of Directors of the Company; (ii) securities issued or
issuable upon exercise of the Warrants; (iii) capital stock, debt instruments
convertible into capital stock or warrants or options to purchase capital stock
issued in connection with bona fide acquisitions, mergers, purchases, corporate
partnering agreements, consulting agreements, joint ventures or similar
transactions, the terms of which are approved by the Board of Directors of the
Company, (v) securities issued in connection with bank or similar credit
facility or debt for receivables or (v) Common Stock or any other securities
exercisable or exchangeable for, or convertible into shares of Common Stock
outstanding as of May 13, 2010.
 
6.3           Publicity. Except to the extent required by applicable laws,
rules, regulations or stock exchange requirements, neither (i) the Company, the
Subsidiaries or any of their Affiliates nor (ii) any Purchaser or any of its
Affiliates shall, without the written consent of the other, make any public
announcement or issue any press release with respect to the transactions
contemplated by this Agreement. In no event will either (i) the Company, the
Subsidiaries or any of their Affiliates or (ii) any Purchaser or any of its
Affiliates make any public announcement or issue any press release with respect
to the transactions contemplated by this Agreement without consulting with the
other party, to the extent feasible, as to the content of such public
announcement or press release.

 
-11-

--------------------------------------------------------------------------------

 
 
6.4           Required Approvals. As promptly as practicable after the date of
this Agreement, the Company shall make, or cause to be made, all filings with
any governmental or administrative agency or any other Person necessary to
consummate the transactions contemplated hereby.
 
6.5           Form 8-K. The Company shall file a Current Report on Form 8-K
describing the transactions consummated under this Agreement not later than the
fourth business day after each Closing Date.
 
7.
Definitions.

 
(a)          “Affiliate” means any Person that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, a Person, as such terms are used and construed under Rule 144 (as
defined below) and in all cases including, without limitation, any Person that
serves as a general partner and/or investment adviser or in a similar capacity
of a Person.
 
(b)           “Board” means the board of directors of the Company.
 
(c)           “Closing” has the meaning set forth in Section 2.
 
(d)           “Closing Date” has the meaning set forth in Section 2.
 
(e)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and all of the rules and regulations promulgated thereunder.
 
(f)           “Majority Holders” means the holders of at least the majority of
the Shares issued hereunder still outstanding.
 
(g)           “Material Adverse Effect” means any event, occurrence or
development that has had, or that could reasonably be expected to have,
individually or in the aggregate with other events, occurrences or developments,
a material adverse effect on the assets, liabilities (contingent or otherwise),
business, affairs, operations, prospects or condition (financial or otherwise)
of the Company.
 
(h)           “OTCBB” means Over-the-Counter Bulletin Board.
 
(i)           “Person” (whether or not capitalized) means an individual, entity,
partnership, limited liability company, corporation, association, trust, joint
venture, unincorporated organization, and any government, governmental
department or agency or political subdivision thereof.
 
(j)            “Rule 144” means Rule 144 promulgated under the Securities Act
and any successor or substitute rule, law or provision.

 
-12-

--------------------------------------------------------------------------------

 

 
(k)           “SEC” means the Securities and Exchange Commission.
 
(l)           “Securities Act” means the Securities Act of 1933, as amended, and
all of the rules and regulations promulgated thereunder.
 
(m)           “Series A Warrant” means the Company’s Series A Warrant.
 
(n)           “Series B Warrant” means the Company’s Series B Warrant.
 
(o)           “Transaction Documents” means, collectively, this Agreement, the
and the Warrants.
 
(p)           “Warrants” means the Series A Warrants and the Series B Warrants.
 
(q)           “Warrant Shares” means the shares of Common Stock issued or
issuable upon the exercise of the Warrants.
 
8.
Miscellaneous Provisions.

 
8.1           Amendments, Consents, Waivers, Etc.
 
(a)           This Agreement or any provision hereof may be amended or
terminated by the agreement of the Company and the Majority Holders, and the
observance of any provision of this Agreement that is for the benefit of the
Purchasers may be waived (either generally or in a particular instance, and
either retroactively or prospectively), and any consent, approval, or other
action to be given or taken by the Purchaser pursuant to this Agreement may be
given or taken by the written consent of the Majority Holders; provided that (i)
any Person may in writing waive, as to itself only, the benefits of any
provision of this Agreement; (ii) unanimous consent of all of the Purchasers
shall be required to (1) waive any closing condition to this Agreement; (2)
amend this Agreement, and (3) amend this Section 8(a)(ii); (iii) the Warrants
may not be amended without the consent of the majority of the holders of the
Warrants then issued hereunder; and (iv) this Section 8.1 (a)(iv) may not be
waived or amended without the affirmative waiver or consent of the Majority
Holders.
 
(b)           No course of dealing between the Company and any Purchaser will
operate as a waiver of the Company’s or any Purchaser’s rights under this
Agreement. No waiver of any breach or default hereunder will be valid unless in
a writing signed by the waiving party. No failure or other delay by any Person
in exercising any right, power, or privilege hereunder will be or operate as a
waiver thereof, nor will any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power, or
privilege.
 
8.2           Notices. All notices, requests, payments, instructions or other
documents to be given hereunder will be in writing or by written
telecommunication, and will be deemed to have been duly given if (i) delivered
personally (effective upon delivery), (ii) mailed by certified mail, return
receipt requested, postage prepaid (effective five business days after
dispatch), (iii) sent by a reputable, established courier service that provides
evidence of delivery and guarantees next business day delivery (effective the
next business day), or (iv) sent by telecopier followed within 24 hours by
confirmation by one of the foregoing methods (effective upon receipt of the
telecopy in complete, readable form), addressed as follows (or to such other
address as the recipient party may have furnished to the sending party for the
purpose pursuant to this Section 8.2):


 
(a)
If to the Company:

 
 
-13-

--------------------------------------------------------------------------------

 

Atwood Minerals & Mining Corp.
63 Main Street, #202
Flemington, New Jersey 08822
Telephone: (908) 968-0838
Fax: (908) 934-9253
Attention: Chief Financial Officer


With a copy to:


Indeglia & Carney, P.C.
1900 Main Street, Suite 300
Irvine, CA 92614
Telephone:  (949) 861-3321
Fax: (949) 861-3324
Attention:  Marc A. Indeglia, Esq.


(b)           If to any Holder, to the address of such Holder as set forth on
the written records of the Company.
 
with a copy sent at the same time and by the same means to:
 
8.3           Counterparts. This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered will be an
original, but all of which together will constitute one and the same agreement.
In pleading or proving this Agreement, it will not be necessary to produce or
account for more than one such counterpart. Each party hereto will receive by
delivery or facsimile transmission a duplicate original of this Agreement
executed by each party, and each party agrees that the delivery of this
Agreement by facsimile transmission will be deemed to be an original of this
Agreement so transmitted.
 
8.4           Legal Fees.  Intentionally Left Blank
 
8.5           Captions. The captions of sections or subsections of this
Agreement are for reference only and will not affect the interpretation or
construction of this Agreement.
 
8.6           Binding Effect and Benefits. This Agreement will bind and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Except as otherwise provided in this Agreement, the provisions of this
Agreement that are for the Purchaser’s benefit will inure to the benefit of all
permitted transferees of the Securities, and the applicable provisions of this
Agreement that bind the Purchaser will bind all transferees of the Securities.
Nothing in this Agreement is intended to or will confer any rights or remedies
on any Person other than the parties hereto, permitted transferees of the
Securities, and their respective successors and permitted assigns.
 
8.7           Construction. The language used in this Agreement is the language
chosen by the parties to express their mutual intent, and no rule of strict
construction will be applied against any party.

 
-14-

--------------------------------------------------------------------------------

 
 
8.8           Further Assurances. From time to time on and after the date
hereof, the parties hereto will promptly execute and deliver all such further
instruments and assurances, and will promptly take all such further actions, as
any of the other parties hereto may reasonably request in order to more
effectively effect or confirm the transactions contemplated by the Transaction
Documents and to carry out the purposes hereof and thereof. In connection with
future financings of the Company, the Company hereby agrees to consider
reasonable requests from the investors in such financings for any amendments to
the Transaction Documents.
 
8.9           Severability. No invalidity or unenforceability of any section of
this Agreement or any portion thereof will affect the validity or enforceability
of any other section or the remainder of such section.
 
8.10           Equitable Relief. Each of the parties acknowledges that any
breach by such party of his, her, or its obligations under this Agreement would
cause substantial and irreparable damage to one or more of the other parties and
that money damages would be an inadequate remedy therefor. Accordingly, each
party agrees that the other parties or any of them will be entitled to an
injunction, specific performance, and/or other equitable relief to prevent the
breach of such obligations.
 
8.11           Entire Agreement. This Agreement and the Transaction Documents
together with any annexes, exhibits and Disclosure Schedules hereto and thereto,
contain the entire understanding and agreement among the parties, or between or
among any of them, and supersede any prior or contemporaneous understandings or
agreements between or among any of them, with respect to the subject matter
hereof, including any term sheet or letter of intent relating to the
transactions contemplated hereby and thereby. No representations or warranties
by the Company are made, or shall be deemed to have been made, at any time or in
any manner, whether written or oral, other than such representations and
warranties as expressly set forth in this Agreement and the Security Agreement.
 
8.12           Governing Law. This Agreement will be governed by and interpreted
and construed in accordance with the internal laws of the State of California
(without reference to principles of conflicts or choice of law that would result
in the application of laws of another jurisdiction). The parties hereto hereby
irrevocably submit to the co-exclusive jurisdiction of any state or federal
court sitting in the County of Orange in the State of California, as the case
may be, over any action or proceeding arising out of or relating to this
Agreement, and hereby irrevocably agree that all claims in respect to such
action or proceeding may be heard and determined in such state or federal court.
The parties agree that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
8.13           Waiver of Jury Trial. Each party hereto expressly waives its
rights to a jury trial with respect to any action or claim arising out of any
dispute in connection with, or contemplated by, this Agreement.
 
8.14           Waiver of Certain Damages. Each party to this Agreement, to the
fullest extent permitted by law, irrevocably waives any rights that they may
have to incidental, consequential or special (including punitive or multiple)
amages or any equitable equivalent thereof or substitute therefor based upon, or
arising out of, this Agreement or any course of conduct, course of dealing,
statements or actions of any of them relating thereto.
 
8.15           Disclosure Schedule. For purposes of this Agreement, with respect
to any matter that is clearly disclosed in any portion of the Disclosure
Schedule in such a way as to make its relevance to the information called for by
another Section of this Agreement readily apparent, such matter shall be deemed
to have been included in the Disclosure Schedule in response to such other
Section, notwithstanding the omission of any appropriate cross-reference
thereto.
 
 
-15-

--------------------------------------------------------------------------------

 
 
8.16           Construction. The language used in this Agreement and the
Transaction Documents will be deemed to be the language chosen by the parties to
express their mutual intent, and no rule of strict construction will be applied
against any party.

 
-16-

--------------------------------------------------------------------------------

 

Executed and delivered as an agreement under seal as of the date first above
written.
 

COMPANY:          ATWOOD MINERALS & MINING CORP.          
 
By:
           Name:       Title:          

 
[the remainder of this page intentionally left blank]
 
 
-17-

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGE


The undersigned Purchaser has read the Securities Purchase Agreement dated as of
May __, 2010 and acknowledges that execution of this Purchaser Signature Page
shall constitute the undersigned’s execution of such agreement.


I hereby subscribe for an aggregate of _________ Units at $27,000 per Unit and
hereby deliver good funds with respect to this subscription for the Units.
 
I am a resident of the State of _______________________________________________.
 

--------------------------------------------------------------------------------

Please print above the exact name(s) in which the Units are to be held




My address is:




 
-18-

--------------------------------------------------------------------------------

 


I acknowledge that the offering of the Units is subject to the Federal
securities laws of the United States and state securities laws of those states
in which the Shares are offered, and that, pursuant to the U.S. Federal
securities laws and state securities laws, the Units may be purchased by persons
who come within the definition of an “Accredited Investor” as that term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act
(“Regulation D”).


By initialing one of the categories below, I represent and warrant that I come
within the category so initialed and have truthfully set forth the factual basis
or reason I come within that category.  All information in response to this
paragraph will be kept strictly confidential.  I agree to furnish any additional
information that the Company deems necessary in order to verify the answers set
forth below.
 
NOTE:  You must either initial that at least ONE category.
 
Individual Purchaser:
(A Subscriber who is an individual may initial either Category I, II, or III)
 
Category I
____I am a director or executive officer of the Company.

 
Category II
____I am an individual (not a partnership, corporation, etc.) whose individual
net worth, or joint net worth with my spouse, presently exceeds $1,000,000.

 
Explanation.  In calculation of net worth, you may include equity in personal
property and real estate, including your principal residence, cash, short term
investments, stocks and securities.  Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.
 
Category III
____I am an individual (not a partnership, corporation, etc.) who had an
individual income in excess of $200,000 in 2002 and 2003, or joint income with
my spouse in excess of $300,000 in 2002 and 2003, and I have a reasonable
expectation of reaching the same income level in 2004.

 
 
-19-

--------------------------------------------------------------------------------

 


Entity Purchasers:


(A Purchaser which is a corporation, limited liability company, partnership,
trust, or other entity may initial either Category IV, V, VI, VII or VIII)
 
 
Category IV
____The Purchaser is an entity in which all of the equity owners are “Accredited
Investors” as defined in Rule 501(a) of Regulation D.  If relying upon this
category alone, each equity owner must complete a separate copy of this
Agreement.

_____________________________________________________
 
_____________________________________________________
 
 
_____________________________________________________

(describe entity)
 
Category V
____The Purchaser is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Shares offered, whose purchase
is directed by a “Sophisticated Person” as described in Rule 506(b)(2)(ii) of
Regulation D.

 
Category VI
____The Purchaser is an organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Units, with
total assets in excess of $5,000,000.

_____________________________________________________
 
_____________________________________________________
 
 
_____________________________________________________

(describe entity)
 
Category VII
____The Purchaser is a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.

_____________________________________________________
 
_____________________________________________________
 
 
_____________________________________________________

(describe entity)
 
Executed this _____ day of ____________, 2010at ____________________,
________________.
 
 
-20-

--------------------------------------------------------------------------------

 


SIGNATURES


INDIVIDUAL



             
Name
          
Signature (Individual)
 
Street address
 
   
 
 
Address to Which Correspondence Should be Directed
   
 
     
 
Signature (All record holders should sign)
 
City, State and Zip Code
   
 
   
 
Name(s) Typed or Printed
 
Tax Identification or Social Security Number
 
 
(            )
 
 
Telephone Number
       
 
 
Name(s) Typed or Printed (All recorded holders should sign)
   



 
-21-

--------------------------------------------------------------------------------

 


CORPORATION, PARTNERSHIP, TRUST ENTITY OR OTHER
 

       Address to Which Correspondence Should be
Name of Entity
 
Directed:
 
     
      
 
     
Type of Entity (i.e., corporation, partnership, etc.)
 
Street Address
 
   
 
By:
               
 
*Signature
 
Tax Identification or Social Security Number
 
     
     
 
     
State of Formation of Entity
 
City, State and Zip Code
 
   
 
          
Name Typed or Printed
 
 
 
   
 
Its:
        
(           )
 
Title
 
Telephone Number

 
*If Units are being subscribed for by an entity, the Certificate of Signatory
must also be completed.
 
 
-22-

--------------------------------------------------------------------------------

 


CERTIFICATE OF SIGNATORY


To be completed if Units are being subscribed for by an entity.




I,__________________________________, am the ___________________________ of
                                                    . (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Securities Purchase Agreement and to purchase and
hold the Units.  The Unit Purchase Agreement has been duly and validly executed
on behalf of the Entity and constitutes a legal and binding obligation of the
Entity.


IN WITNESS WHEREOF, I have hereto set my hand this ______ day of ____________,
2010.


          
Signature
 



 
-23-

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO
UNIT PURCHASE AGREEMENT
 
SCHEDULE OF PURCHASERS
TO UNIT PURCHASE AGREEMENT
 
 
Purchasers of Units
 
Purchaser
 
Amount of Units
 
Amount of Shares
Amount of Series A Warrant Shares
Amount of Series B Warrant Shares
Debt/Securities to be Surrendered or Exchanged
Total Purchase Price ($)
                                         

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B TO
UNIT PURCHASE AGREEMENT
 
FORM OF SERIES A WARRANT


 

--------------------------------------------------------------------------------

 
 
EXHIBIT E TO
UNIT PURCHASE AGREEMENT


 
FORM OF SERIES B WARRANT
 
 

--------------------------------------------------------------------------------

 